MOTION for an order relieving Pauline F. Bass, defendant-appellant herein, from complying with the terms of the judgment appealed from, entered in the office of the Clerk of the County of Westchester on the 4th day of November, 1946, and the order of the Appellate Division, second judicial department, *Page 832 
entered in the office of the Clerk of said Appellate Division, on the 14th day of October, 1946 [271 App. Div. 793] insofar as said judgment and order direct that the said Pauline F. Bass execute and deliver to Harold B. Bass, a deed in proper statutory short form for record of the real property described in said judgment until the final order of this court upon the appeal from said judgment and order now pending in this court and for an order staying execution and enforcement of said judgment and relieving the said Pauline F. Bass, defendant-appellant, from filing any further security, bond or undertaking upon this appeal pending the final argument and determination of said appeal, denied, without costs. (See Civ. Prac. Act, § 597.)